Citation Nr: 1048519	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a cardiovascular system 
disability, to include ischemic heart disease, to include as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1988, 
including service in the Republic of Vietnam.  He received the 
Navy Commendation Medal.  He was found to be incompetent for VA 
purposes in a September 2006 rating decision and the appellant is 
his recognized legal guardian.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Diego, 
California..  In that decision, the RO denied entitlement to 
service connection for vascular disease.  Jurisdiction over the 
Veteran's claim has remained with the RO in Portland, Oregon.

In his January 2007 substantive appeal (VA Form 9), the Veteran 
requested a videoconference hearing before a Veterans Law Judge 
at the RO.  In May 2009, he withdrew his hearing request.

In June 2009, the Board remanded this matter for further 
development.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era.

2.  The Veteran has been diagnosed as having ischemic heart 
disease, which is present to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular system 
disability, namely ischemic heart disease, are met.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§  3.303, 3.307, 3.309(e), 4.104, Diagnostic Codes (DCs) 7005, 
7017 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
cardiovascular system disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2010).  The United States Court of 
Appeals for Veterans Claims (Court) has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen, except that it will 
not concede aggravation unless a baseline for the claimed 
disability can be established prior to any aggravation.  
38 C.F.R. § 3.310(b).  Because service connection for a 
cardiovascular system disability is not being granted on the 
basis of a relationship to a service-connected disability, it is 
not necessary to determine which version of the regulation is 
applicable.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the regulatory provisions 
governing service connection on a presumptive basis due to 
exposure to herbicides.  Specifically, the final rule amends 
38 C.F.R. § 3.309(e) by adding, among other disabilities, 
ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 
53,202-53,216, 53,205 (Aug. 31, 2010).   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy  shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records, including a June 2010 VA 
examination report, reveal that he has been diagnosed as having 
ischemic heart disease.  His medical records further indicate 
that he has experienced numerous cardiac symptoms over the years 
(e.g. chest pain, shortness of breath), underwent quadruple 
coronary bypass surgery in April 2005, and has been prescribed 
medications for his cardiac symptoms.  Thus, the Veteran's 
ischemic heart disease has clearly become manifest to a degree of 
10 percent or more since service.  See 38 C.F.R. § 4.104, DCs 
7005, 7017.

Furthermore, as the Veteran served in Vietnam he is presumed to 
have been exposed to herbicides, including Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

As the Veteran has been diagnosed as having ischemic heart 
disease which manifests to a degree of 10 percent or more and he 
was exposed to herbicides in Vietnam, service connection for a 
cardiovascular system disability, diagnosed as ischemic heart 
disease, is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 
1116, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Entitlement to service connection for a cardiovascular system 
disability, namely ischemic heart disease, is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


